DUCKER, JUDGE:
Claimant alleges that on or about June 22, 1973, the respondent sprayed its right of way on Route 3, Alderson, West Virginia, adjacent to claimant’s vegetable garden, with a herbicide known as Dupont Hyvar XL, and again on or about June 28 and 29, 1973 with a herbicide known as Herbicide 2-4D which caused the vegetables in the garden to wilt and die, resulting in a loss to the claimant in the amount of $250.00.
As the parties have stipulated that the alleged facts are true, that *86the amount claimed is reasonable and that the cause of the damage was the result of negligence on the part of the respondent, the Court is of the opinion to, and does hereby award the claimant the sum of $250.00.
Award of $250.00.